DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 March 2022 has been entered.
 	Claims 1-13 are presented for examination.  Claim 1 is amended.
	The present action treats claims 1-13 on the merits

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 6, and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over [Bell, US 2007/0113424].
Regarding claim 1:
Bell teaches (Fig. 6):
A sole structure (the combined elements 24, 202A, 202B, 304A, and 304B; i.e. “sole portion 24”, “outsole sections 202A and 202B”, and “midsole sections 304A and 304B”; paragraphs 29 and 38) for a shoe comprising: a first midsole (“sole portion 24”; paragraphs 29 and 38) that has a plurality of first protrusions (“ridges 34B…ridges 34A”; paragraphs 34 and 38) on a foot-sole-contact side thereof; an outsole (“outsole sections 202A and 202B” (paragraph 38) that has a plurality of second protrusions (those defined by “grooves 204”; paragraphs 37 and 38) on a ground surface side thereof; and a second midsole (“midsole sections 304A and 304B”; paragraph 29) that is disposed at only a part of a region (see annotated Fig. 6 – a below) between said first midsole and said outsole (see annotated Fig. 6 – a below), wherein at least some of said first protrusions of said first midsole are located at respective positions corresponding vertically to at least some of said second protrusions of said outsole (see annotated Fig. 6 – a below) with said second midsole interposed (“interposed…between”; paragraph 38) therebetween.

    PNG
    media_image1.png
    676
    1161
    media_image1.png
    Greyscale




Inasmuch as Bell teaches the first midsole 24 “includes support means 34 to provide cushioning and shock absorption for the wearer” (paragraph 32), Bell teaches the first midsole has a compressive rigidity.  Bell further teaches the second midsole “midsole section 304A is in the form of a foam or other shock absorbing material and is interposed and secured…between the…sole portion 24A and the…outsole section 202A…midsole section 304B is in the form of a foam or other shock absorbing material and is interposed and secured…between the…sole portion 24C and the…outsole section 202B” (paragraph 38).  Thus Bell teaches the second midsole has a compressive rigidity.
Bell does not expressly teach that the second midsole has a compressive rigidity lower than a compressive rigidity of said first midsole.
However,  Bell does teach a general motivation to “provide enhanced shock absorption” to the article (paragraph 11).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the sole structure of Bell such that its second midsole’s compressive rigidity be lower than the compressive rigidity of the first midsole in order to achieve the understood purpose of said second midsole: to absorb shock as described in paragraph 38.  One of ordinary skill would be motivated to adopt the modification in view of a motivation taught by Bell (i.e. the general desire to “provide enhanced shock absorption” referenced in paragraph 11).

Regarding claim 2:
The modified Bell teaches the sole structure according to claim 1, as set forth above.  Bell further teaches wherein said first midsole extends from a heel region to a forefoot region of said sole structure, and said first protrusions are provided from said heel region to said forefoot region.
(first midsole (“sole portion 24”; paragraphs 29 and 38), which includes 24A and 24C, extends from heel to forefoot regions)


Regarding claim 3:
The modified Bell teaches the sole structure according to claim 1, as set forth above.  Bell further teaches wherein 2said second midsole has a planar sheet portion at said part of said region between said first midsole and said outsole .
(second midsole is disposed between the “planar” surfaces of 24A and 24C and respective surfaces of the outsole (paragraph 38), thus it has at least a planar sheet portion at said part of said region)
	

Regarding claim 6:
	The modified Bell teaches the sole structure according to claim 1, as set forth above.  Bell further teaches wherein 2said first midsole has a thin-plate-like base portion of a 3uniform thickness, and wherein said plurality of first 4protrusions are separated from each other and protrude from sa base surface of said base portion.
(Refer to annotated Fig. 6 – b below)

    PNG
    media_image2.png
    412
    1161
    media_image2.png
    Greyscale




Regarding claim 8:
	The modified Bell teaches the sole structure according to claim 1, as set forth above.  Bell further teaches wherein said second midsole extends from a heel 3region to a midfoot region of said sole structure.
(304B of the second midsole extends from and to said regions; refer to Fig. 6)

Regarding claim 9:
	The modified Bell teaches the sole structure according to claim 1, as set forth above.  Bell further teaches wherein said second midsole is disposed at a 3forefoot region of said sole structure. 
(304A of the second midsole extends from and to said regions; refer to Fig. 6)

Regarding claim 10:
	The modified Bell teaches the sole structure according to claim 1, as set forth above.  Bell further teaches wherein said second midsole is disposed at a 3region of said sole structure that corresponds to a distal 4portion of a first metatarsal of a foot of a person wearing sa shoe having said sole structure.
(second midsole is disposed between the “planar” surfaces of 24A and 24C and respective surfaces of the outsole (paragraph 38); thus at least a portion of 304A of the midsole is configured to correspond to a distal portion of a first metatarsal of a foot of at least some wearer of the shoe)

Regarding claim 11:
	The modified Bell teaches the sole structure according to claim 1, as set forth above.  Bell further teaches wherein said second midsole is disposed at a 3region of said sole structure that corresponds to a fifth 4metatarsal of a foot of a person wearing a shoe having said 5sole structure.
(second midsole is disposed between the “planar” surfaces of 24A and 24C and respective surfaces of the outsole (paragraph 38); thus at least a portion of 304A of the midsole is configured to correspond to a fifth 4metatarsal of a foot of a person wearing of at least some wearer of the shoe)

Regarding claim 12:
	The modified Bell teaches the sole structure according to claim 1, as set forth above.  Bell further teaches wherein said first midsole and said outsole are 3 disposed at a midfoot region of said sole structure.  Refer to below annotated Fig. 6 – c below.

    PNG
    media_image3.png
    412
    1161
    media_image3.png
    Greyscale


Bell as embodied in Fig. 6 does not expressly teach wherein the sole structure further comprises a hard plate provided between said first midsole and said outsole at 6said midfoot region.
However, Bell as embodied in Fig. 8 teaches a hard (“suitable material or combinations of materials, e.g., tungsten carbide, titanium, stainless steel, hard plastics, etc.”; paragraph 48) plate (“generally planar…base member 506”; paragraph 48) provided between a first midsole 24 and an outsole 502A at a midfoot region of the shoe of Fig. 8.  The assembly 504A which comprises the hard plate affords a spiked feature to the shoe that “increase traction when worn on ice, snow, or other slippery surfaces” (paragraph 39).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the sole structure of the modified Bell such that its midfoot region comprises a hard plate provided between said first midsole and said outsole at 6said midfoot region, as in Bell Fig. 8, in order to increase traction to the shoe when worn on ice, snow, or other slippery surfaces, as taught by Bell (paragraph 39).



Regarding claim 13:
	The modified Bell teaches the sole structure according to claim 1, as set forth above.  Bell further teaches wherein at said part of said region, said some of said first protrusions of said first midsole have a one-to-one vertical correspondence relation relative to said some of said second protrusions of said outsole through said second midsole.
(the some of said first and second protrusions identified in above treatment of claim 1 are so configured)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over [Bell, US 2007/0113424] in view of [Hatfield, US 2007/0169376].

The modified Bell teaches the sole structure according to claim 3, as set forth above.  Bell does not expressly teach wherein said second midsole has an upraised portion that rises from aa circumferential portion of said planar sheet portion and Athat extends encompassing a circumferential portion of said sfirst midsole.
However, Hatfield teaches (Fig. 9) a sole structure comprising vertically correspondent foot-sole-contact side protrusions and ground surface side protrusions wherein a second midsole (“midsole 32”; [0059]) has an upraised portion that rises from a circumferential portion of a planar sheet portion and that extends encompassing a circumferential portion of a first midsole (“fluid filled chamber 60”; [0059]).
Hatfield further teaches that the upraised portion is for receiving and seating the foot (“peripheral areas of upper surface…may be generally raised to provide a depression for receiving and seating the foot”; [0047]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the second midsole of the modified Bell with the said second midsole has an upraised portion that rises from a circumferential portion of said planar sheet portion and that extends encompassing a circumferential portion of a first midsole of Hatfield in order to arrive at an improved sole structure, one capable of receiving and seating an article of footwear conforming to the shape of a foot, as suggested by Hatfield [0047].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over [Bell, US 2007/0113424] in view of [Batra, GB 2145321].
The modified Bell teaches the sole structure according to claim 6, as set forth above.
Although Bell teaches said plurality of first protrusions adjacent to each other on said base surface are divided by a plurality of grooves (i.e. those defined by the “ridges” of Bell), and each one of said grooves has said base surface as a bottom surface thereof (refer to annotated Fig. 6 – b presented above in addressing claim 6), Bell does not expressly teach the plurality of grooves are intersecting each other.  Rather, the grooves of Bell Fig. 6 appear to be parallel to one another in the same manner as those of Figs. 1-3 and describe in paragraph 34.
Bell does teach “The ridges” of the first midsole “support a portion of the sole of the primary footwear to provide cushioning and shock absorption. “
Batra teaches (Figs. 2 and 7) a sole structure suitable for supporting a foot of a wearer wherein protrusions on a foot-sole-contact side are adjacent to each other on a base surface and are divided by a plurality of grooves wherein the grooves are intersecting each other (“channels 29, 35, 36 and 37…divide the sole into sections 38…sections 38 support the foot of the wearer”; page 2 lines 97-100).
Batra further teaches “channels…lend flexibility to the sole by virtue of providing thinner sole portions, and in addition significantly decrease the weight of the sole…produces a significantly lighter and therefore more desirable shoe” (page 2 lines 102-108).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the sole structure of the modified bell such that its plurality of grooves are intersecting each other, as they are in Batra, in order to increase the flexibility of the sole and to decrease the weight of the sole and to produce a lighter and more desirable shoe, as taught by Batra (page 2 lines 102-108).


Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRADY A NUNNERY whose telephone number is (571)272-2995. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.N./Examiner, Art Unit 3732                                                                                                                                                                                                        

/SHARON M PRANGE/Primary Examiner, Art Unit 3732